                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-01771 JAK (MRWx)                                         Date   March 24, 2020
 Title        Deardra Washington v. Reliance Standard Life Insurance Company




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   Cheryl Wynn                                              Not Reported
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                     Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFF’S REQUEST FOR REMAND
                         (DKT. 8)

On March 17, 2020, Deardra Washington (“Plaintiff”), who is self-represented, filed a “Request for
Remand” (the “Request”). Dkt. 8. Through the Request, Plaintiff argues that, because this action was
not removed in a timely manner, it should be remanded to the Superior Court. Id. at 2. Although the
proper procedural method to seek such a remand is through the filing of a noticed motion, because the
Application lacks merit, and in the interest of judicial and party efficiency, it is addressed on the merits,
and prior to the filing of any opposition by the Defendant. For the reasons stated in this Order, the
Request is DENIED.

Plaintiff filed this action against Reliance Standard Life Insurance Company (“Defendant”) in the Los
Angeles Superior Court on January 21, 2020. See Dkt. 1 at 2. Defendant’s notice of removal (the
“Removal Notice”) states that the summons and complaint were served on Defendant on January 24,
2020. Id. On February 24, 2020, Defendant filed the Removal Notice pursuant to 28 U.S.C. §§ 1441
and 1446. Id. at 1. In the Request, Plaintiff contends that Defendant’s statement that the Removal
Notice was filed on February 24, 2020 is false for three reasons: (i) the entry on the docket of the Los
Angeles Superior Court for this case states that the action was removed on February 27, 2020; (ii)
defense counsel signed and dated the Removal Notice and proof of service on February 26, 2020; and
(iii) the Removal Notice was postmarked February 26, 2020. Dkt. 8 at 2 (citing id. at 3-5).

Based on a review of the Request, insufficient good cause has been shown to remand the action. “The
notice of removal of a civil action or proceeding shall be filed within 30 days after the receipt by the
defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for relief
upon which such action or proceeding is based.” 28 U.S.C. § 1446(b)(1). The Removal Notice was filed
in this federal court on February 24, 2020, see Dkt. 1, which is within 30 days of when Defendant
received the complaint that was filed in the Superior Court, see id. at 5. Plaintiff’s contention that
defense counsel signed, dated, and mailed the Removal Notice to Plaintiff on February 26, 2020 does
not change the date on which it was filed in this Court or otherwise make the Removal Notice untimely.
See 28 U.S.C. § 1446(d) (“Promptly after the filing of such notice of removal of a civil action the
defendant or defendants shall give written notice thereof to all adverse parties and shall file a copy of
the notice with the clerk of such State court.”). In short, the Removal Notice was filed as required within
30 days of Defendants’ receipt of the Complaint, and notice of that filing was thereafter timely provided
to Plaintiff.
                                                                                                   Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES – GENERAL

 Case No.   LA CV20-01771 JAK (MRWx)                                     Date    March 24, 2020
 Title      Deardra Washington v. Reliance Standard Life Insurance Company


Because these timely steps were taken by Defendants, the Request is DENIED.

IT IS SO ORDERED.




                                                                                          :

                                                      Initials of Preparer      cw




                                                                                              Page 2 of 2
